PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1608


ANDREW ADAMS,

                Plaintiff − Appellant,

           v.

ANNE ARUNDEL COUNTY PUBLIC SCHOOLS,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (1:11-cv-02876-MJG)


Argued:   May 13, 2015                    Decided:   June 15, 2015


Before TRAXLER, Chief Judge, and WILKINSON and FLOYD, Circuit
Judges.


Affirmed by published opinion.       Judge Wilkinson wrote the
opinion, in which Chief Judge Traxler and Judge Floyd joined.


Joyce E. Smithey, RIFKIN, LIVINGSTON, LEVITAN & SILVER, LLC,
Annapolis, Maryland, for Appellant.     Jay Creech, ANNE ARUNDEL
COUNTY OFFICE OF LAW, Annapolis, Maryland, for Appellee.
WILKINSON, Circuit Judge:

      Andrew Adams contends that the Board of Education of Anne

Arundel County violated his rights under the Family and Medical

Leave Act of 1993 (“FMLA”) and the Americans with Disabilities

Act of 1990 (“ADA”). His allegations include interference with

his   medical     leaves,   retaliation     for    taking     those   leaves,

discrimination and retaliation on the basis of his disability,

and a failure to accommodate his condition. We find no merit to

these related claims and affirm the judgment of the district

court.

                                   I.

                                   A.

      On January 19, 2010, Adams was involved in an incident with

a student in a hallway at MacArthur Middle School in Fort Meade,

Maryland, where he was an assistant principal. Although witness

accounts differed significantly, the student initially claimed

that Adams “grabbed [her] by the arms, shook her, and pinned her

against a wall.” J.A. 145. As a result of the incident, Child

Protective      Services     (“CPS”)       launched     a     child     abuse

investigation, and the matter was also referred to the school

Board’s Employee Case Management committee. CPS acts to prevent

and investigate incidences of child abuse under the auspices of

the Department of Social Services (“DSS”), whereas the Board’s

Employee   Case   Management   committee     has   as   its   focus   conduct

                                       2
detrimental      to    the   proper           functioning       of   the     school     system.

Adams was temporarily reassigned from MacArthur in the meantime.

       On February 24, Adams met with Board investigators. Adams

contends that at that meeting he was shown a document stating he

was completely cleared of all charges. The Board denies Adams

was    shown     any    such        document          and    claims        its   independent

investigation,         which        focused          on     school      district        policy

violations, continued on a parallel track. In all events, the

Board transferred Adams back to MacArthur on February 25. That

same    day,     however,          he     went       on     medical     leave       upon    the

recommendation         of    Dr.        Kim    Bondurant,       an     internal       medicine

specialist, because he suffered from stress, anxiety, and high

blood pressure, presumably related to the January 19 incident

and the child abuse allegation. Adams returned to MacArthur on

March 3, but had a panic attack, during which he claims he was

berated    by    Principal         Reginald          Farrare.      Adams     took   a   second

medical leave, and Dr. Bondurant referred him to a psychiatrist,

Dr. Lawrence Adler. Adams claims that when he came back to work

on March 8, Farrare again berated him, this time in front of

other staff.

       Two weeks later, Adams began his third and final medical

leave after Dr. Adler diagnosed him with acute stress disorder.

Dr.    Adler    informed     the        Board    that,      when     Adams    returned     from

leave, “he will require assignment to another school,” because

                                                 3
being     at     MacArthur     could          spur    “panic        attacks      and    other

manifestations of his illness.” J.A. 36. Dr. Adler later updated

the diagnosis to post-traumatic stress disorder, as reflected in

the    FMLA     paperwork    that     he       submitted       on     May   5.   The    Board

required Adams to attend three sessions during the summer with a

specialist of its choosing, psychologist Dr. Anthony Wolff. Dr.

Wolff cleared Adams to work on July 28.

       The Board’s investigative process continued while Adams was

on that extended leave. The Board sent a letter to Adams on

April 12, notifying him that a pre-disciplinary conference had

been scheduled for May 6. The meeting was delayed by four days

so    that     Adams’s    attorney     could         attend.    Two     weeks    after    the

conference,       Adams    received       a    letter    from       the     Board   formally

reprimanding him for “engag[ing] in physical contact by using a

technique       that     escalated    a       situation        that    could     have    been

handled differently.” J.A. 584.

        Adams    began    working     at       a   new   school,       J.    Albert     Adams

Academy (“JAA”), on August 4. The Board had first informed Adams

in early June that it intended to transfer him to JAA. However,

Adams agrees that the transfer did not occur in practice until

August, as he was on leave until late July. In the spring, Dr.

Adler had recommended a transfer, and Dr. Wolff later agreed

that Adams “would best be assigned to a supportive, lower-stress

school environment.” J.A. 194. “Mr. Adams,” Dr. Wolff stated,

                                               4
“is   not     averse    to   the    possibility     of    being      assigned    to    a

specialized program such as the J. Albert Adams Academy, which

has been mentioned as a possibility.” J.A. 194.

        The student population of JAA, a specialized middle school

for children with behavioral issues, used to reach 120, but now

is capped at 80. In contrast, MacArthur has more than 1,000

students      and   a    less      favorable   staff-to-student             ratio.    In

accordance with a union contract, Adams’s salary remained the

same for two years and then was reduced by less than one percent

because of JAA’s smaller size. JAA employees are also ineligible

for certain discretionary bonuses available at other schools.

Adams     has    reportedly        excelled    at    JAA.       He    has     received

exceptional performance reviews, has served as acting principal

for a month, and has not been subject to any further discipline.

He has not requested a transfer from JAA.

                                          B.

      Adams filed this lawsuit in Maryland state court, and the

Board removed the case to federal court. Adams alleged various

violations of the FMLA, the ADA, Title VII of the Civil Rights

Act of 1964, and Maryland state law. After allowing Adams to

amend his initial complaint, the district court dismissed all of

the allegations in the Second Amended Complaint for failure to

state     a   claim,     except     for   Adams’s        FMLA   interference         and

retaliation claims and his ADA discrimination and retaliation

                                          5
claims. See J.A. 61-126. After discovery, the district court

granted   the   Board’s   motion   for    summary   judgment    on    those

remaining claims. See J.A. 625-55.

      On appeal, Adams presses his various FMLA and ADA claims,

all of which arise from the same set of operative facts. We

review de novo both the grant of a motion to dismiss for failure

to state a claim and the grant of a motion for summary judgment.

Bland v. Roberts, 730 F.3d 368, 373 (4th Cir. 2013); E.I. Du

Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 400

(4th Cir. 2011). Under our summary judgment standard, of course,

the facts are generally viewed in the light most favorable to

the   plaintiff.   Matsushita   Elec.    Indus.   Co.   v.   Zenith   Radio

Corp., 475 U.S. 574, 587 (1986); see Dennis v. Columbia Colleton

Med. Ctr., Inc., 290 F.3d 639, 645 (4th Cir. 2002). Summary

judgment is appropriate only if there is “no genuine dispute as

to any material fact.” Fed. R. Civ. P. 56(a). For the following

reasons, we affirm the judgment.

                                   II.

      Adams contends that the Board both interfered with his FMLA

rights and retaliated against him for taking medical leave.

                                   A.

      The FMLA grants employees the prescriptive right to take up

“to a total of 12 workweeks of leave during any 12-month period”

when, inter alia, an employee is burdened with “a serious health

                                    6
condition that makes the employee unable to perform” his job. 29

U.S.C.      § 2612(a)(1)(D).            When      returning          from    FMLA       leave,    an

employee      is   also       entitled         to       be   restored       to    his     previous

position or an equivalent position, so long as he would have

retained that position or an equivalent one absent the taking of

leave. Yashenko v. Harrah’s NC Casino Co., 446 F.3d 541, 546-47

(4th Cir. 2006) (citing 29 U.S.C. § 2614(a)). That is, there is

“no    absolute      right         to     restoration           to    a     prior       employment

position.”     Id.      at    549.      Nonetheless,            it   is   “unlawful        for   any

employer to interfere with, restrain, or deny the exercise of or

the attempt to exercise” an employee’s FMLA rights. 29 U.S.C.

§ 2615(a)(1).

       To   make    out      an    “interference”            claim     under      the    FMLA,    an

employee must thus demonstrate that (1) he is entitled to an

FMLA benefit; (2) his employer interfered with the provision of

that     benefit;       and       (3)     that      interference          caused        harm.    See

Ragsdale v. Wolverine World Wide, Inc., 535 U.S. 81, 89 (2002)

(citing 29 U.S.C. § 2617(a)(1)); Wonasue v. Univ. of Md. Alumni

Ass’n, 984 F. Supp. 2d 480, 495 (D. Md. 2013).

       We begin by noting one salient fact: Adams was not denied

FMLA   leave.      In     fact,      he    took         three    separate        medical    leaves

totaling well over twelve weeks. The Supreme Court has observed

that the “purpose of [an interference claim] is to permit a

court to inquire into matters such as whether the employee would

                                                    7
have exercised his or her FMLA rights in the absence of the

employer’s actions.” Ragsdale, 535 U.S. at 91. Adams has not

suggested that the Board denied him any FMLA leave he requested.

On    the    contrary,      Adams    received    more     than   the     statutorily

guaranteed amount.

      Nevertheless, Adams argues that the Board interfered with

his leave in a variety of ways that stopped short of actually

denying him leave. In particular, he asserts that the Board took

adverse employment actions against him, which interfered with

his FMLA rights by discouraging the taking of leave. See 29

C.F.R.      § 825.220(b)     (“‘Interfering       with’    the    exercise      of   an

employee’s rights would include, for example, not only refusing

to authorize FMLA leave, but discouraging an employee from using

such leave.”).

      Adams first objects that the Board required him to submit

to three unnecessary examinations by a Board-chosen specialist.

But   the    FMLA     and   the    applicable    regulation      explicitly     allow

employers to seek a second opinion and even a third, if the

first two opinions conflict. 29 U.S.C. § 2613(c), (d); 29 C.F.R.

§ 825.307(b), (c). Such medical opinions allow an employer to

verify the claimed medical condition, to assess how long the

employee      might    be    out    of   work,    and     to   fashion    the    best

environment for the employee upon his return to the workplace.



                                          8
       The regulation concerning the “authenticity” of the initial

certification by a medical professional, 29 C.F.R. § 825.307(a),

is not applicable here. Employers may order a second or third

medical      evaluation           out     of        concern     that     the        original

certification of a serious medical condition is invalid, not

that    it   is    inauthentic.         See    29    U.S.C.    § 2613(c)      (allowing      a

second evaluation where “the employer has reason to doubt the

validity of the certification”). Employers are entitled to seek

a second opinion regardless of whether the certification notice

proffered by the employee is real or not. In requiring Adams to

attend the sessions with Dr. Wolff, the Board simply exercised

its    statutory         right    to     seek       another     professional         medical

opinion.

       Second,      Adams       argues    that      the     Board’s    pre-disciplinary

conference interfered with his leave by forcing him to “work.”

Appellant’s        Br.     at    32.     In     certain       circumstances         required

meetings     may    unlawfully          interrupt     an    employee’s       leave.       Here,

however, the one-time conference was a legitimate piece of an

ongoing investigation into the January 19 incident between Adams

and    the   student.      Adams    argues         more    broadly    that    the    Board’s

continued         disciplinary         investigation          ran    contrary        to    the

understanding reached at the February 24 meeting with school

officials,        during    which       they    allegedly      indicated       the    entire

matter had been wrapped up. He also submits several deposition

                                               9
statements        from      MacArthur     staff      to        the      effect     that    his

reinstatement at MacArthur indicated everything was fine. See

J.A. 481 (statement of Reginald Farrare) (“When he returned to

school it signified to me that he had been cleared of those

allegations. . . . [S]omeone                informed          me     that     he   had     been

cleared    of     the     allegations . . . .”);              J.A.      592   (statement     of

Deanna Natarian) (“[U]pon his return I assumed everything was

fine.   He       wouldn’t    have    returned       if    it       wasn’t.”).      The    staff

members had not been at the February 24 meeting and relayed

general      information         apparently    conveyed            by   unspecified       other

persons.

     For several reasons, we do not believe Adams’s proffers

suffice to create an issue of triable fact as to the events

surrounding the February 24 meeting, or in a larger sense the

Board’s continuation of its own investigation. See Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986) (finding summary judgment

proper,    “after        adequate    time     for   discovery           and    upon   motion,

against      a    party    who    fails   to      make    a    showing        sufficient    to

establish the existence of an element essential to that party’s

case”). Although the DSS committee by early February had cleared

Adams in its child abuse investigation, there is little evidence

that the Board in some way closed and then reopened its own

investigation into whether Adams had violated school district



                                             10
policies, much less that its actions had anything to do with

Adams’s FMLA leave.

       Indeed, the evidence overwhelmingly points to the contrary

conclusion that the Board’s separate investigation into school

district policy violations was continuous. The only document in

the    record    that      resembles       what     Adams    claims      was    a     fully

exculpatory      resolution      of    the        January    19    incident      is    the

February 4 decision by a five-member committee of the DSS to

“rule[]       out”   the    child     abuse       allegation.      J.A. 604-05.         By

contrast,      the    Employee      Case    Management       log    shows      that    the

Board’s own investigation report was not completed on February

24, the date on which Adams claims the investigation was closed.

In    fact,    the   school   district’s         interview    of   Adams       about   the

incident was not even scheduled until that same day, because DSS

had just completed and finalized its investigation of the child

abuse allegations and the school district investigation could

thereafter proceed unfettered. The draft report was not finished

until March 23, and the report was not finalized until April 8.

The Board then notified Adams of the pre-disciplinary conference

by letter. The conference was postponed for several days so that

Adams’s counsel could attend.

       It is surely true that the investigative processes of any

institution are open to abuse, but the record here points to a

standard      procedure     during    which       due   process    was    accorded      to

                                            11
Adams every step along the way. Adams does not dispute that the

Board was entitled to conduct its own investigation into the

January 19 incident. Indeed, school districts must often engage

in investigations like this one or else face accusations and

lawsuits for not looking promptly into allegations of improper

teacher contact with students or violations of school district

policies.     The    pre-disciplinary         conference    was        part   of     the

investigatory       and   disciplinary        process,   which    Adams       has    not

adequately    linked      to   his   ample    FMLA   leaves,     and    seeking      the

participation of Adams and his attorney in that process did not

constitute     an    impermissible       interference      with        Adams’s      FMLA

leave. And Adams never objected or sought a continuance he did

not get.

     Third,     Adams       asserts      that     Farrare’s      alleged         verbal

“attacks”     and     the      written    reprimand      constituted          adverse

employment actions. Appellant’s Br. at 11. But however bad the

relationship between Adams and Farrare, Adams cannot demonstrate

that these verbal and written reprimands in fact discouraged him

from taking FMLA leave. Indeed, Adams began his second medical

leave the same day as the first alleged verbal attack. Nor did

the written reprimand inhibit Adams’s final medical leave -- he

did not return to work until more than two months after the

reprimand was issued.



                                         12
       Regardless, neither the written nor the verbal reprimands

qualify as adverse employment actions, because they did not lead

to further discipline. See, e.g., Hopkins v. Balt. Gas & Elec.

Co., 77 F.3d 745, 754-55 (4th Cir. 1996); Jeffers v. Thompson,

264 F. Supp. 2d 314, 330 (D. Md. 2003). The written reprimand,

in    particular,   was   the    final   step    in   the    Board’s   legitimate

ongoing investigation. These incidents were what the Board said

they were -- reprimands, not signposts on a predetermined path

to a true adverse employment action. In fact, Adams has received

excellent reviews of his performance since returning from the

third and final FMLA leave.

                                         B.

       Adams also contends that the Board retaliated against him

for    exercising   his   FMLA    rights.       See   29    U.S.C.   § 2615(a)(2)

(making it “unlawful for any employer to discharge or in any

other manner discriminate against any individual for opposing

any practice made unlawful by” the FMLA); see also 29 C.F.R.

§ 825.220(c) (noting that “employers cannot use the taking of

FMLA leave as a negative factor in employment actions”).

       Retaliation claims brought under the FMLA are analogous to

those brought under Title VII. Laing v. Federal Express Corp.,

703 F.3d 713, 717 (4th Cir. 2013); Yashenko, 446 F.3d at 550-51.

Plaintiff must prove three elements to establish a prima facie

case of retaliation: (1) “she engaged in a protected activity”;

                                         13
(2)   “her    employer           took    an    adverse     employment          action   against

her”; and (3) “there was a causal link between the two events.”

Boyer-Liberto v. Fontainebleau Corp., No. 13-1473, slip op. at

36 (4th Cir. 2015) (en banc) (quotation marks omitted). If the

defendant       advances          a      lawful        explanation       for     the    alleged

retaliatory      action,          the       plaintiff     must    demonstrate          that   the

defendant’s reason for taking the adverse employment action was

pretextual. See Laing, 703 F.3d at 717, 719 (citing McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 802-04 (1973)).

      Many      of     the        Board’s        actions        here     were     simply      not

retaliatory.          As         noted        above,      the     Board’s        disciplinary

investigation into Adams’s conduct was never concluded, and thus

it could not have been reopened in order to retaliate against

Adams.    The        Board’s          review,     including        the     pre-disciplinary

conference      and        the     written       reprimand,       observed       due    process

requirements. Other Board decisions fail to qualify as adverse

employment       actions.             The     eventual      result       of      the    Board’s

investigation         --    the       reprimand        letter    --    did      not    adversely

affect    Adams’s      employment             position     or    his   pay      and    benefits.

Similarly, Farrare’s verbal reprimands did not adversely affect

Adams’s      employment.          Although        the    Board    required        the   medical

examinations in reaction to Adams’s taking of FMLA leave, such a

request for a second medical opinion is expressly allowed under

the applicable statutory and regulatory provisions.

                                                  14
       Nor       was     Adams’s          transfer         from     MacArthur          to     JAA    in

retaliation for his exercise of FMLA rights. Crucially, both Dr.

Adler and Dr. Wolff recommended that Adams be transferred to a

different and less stressful school, and Adams reportedly was

“not averse to the possibility of being assigned to” JAA. J.A.

194.       The   Board    effectuated            the      transfer      promptly        --    Adams’s

first day at JAA came merely a week after Dr. Wolff had cleared

him as fit to work. Adams’s salary remained at the same level

for two years before being reduced by less than one percent, and

as     a    JAA     employee         he     was       no    longer        eligible          for     some

discretionary bonuses. The salary reduction was mandated by the

union contract because JAA has a much smaller student population

than MacArthur.

       Although        JAA     is    a     school         for   children        with    behavioral

issues, it has no more than ten percent the number of students

as   MacArthur         and   also         has    a   more       favorable       staff-to-student

ratio. Moreover, Adams seems to have done well at JAA. He has

received superb reviews and has not requested a transfer from

JAA, despite having the opportunity to do so.

       There       simply    is      no    retaliatory           animus    at    work        here.   By

transferring           Adams        to     JAA       in    a      timely    manner,           on     the

recommendations of both Dr. Adler and Dr. Wolff, to a school

with       fewer    students        and     more       staff      per   student,        the        Board

essentially fashioned an accommodation for his disability. See

                                                     15
infra Section III.B. Such reasonable accommodations under the

ADA are not likely to be retaliatory under the FMLA, and they

were plainly not under the circumstances presented here.

                                              III.

       Adams mounts a separate set of claims under the ADA. He

asserts that the Board discriminated and retaliated against him

based    on    his    disability        and    also    failed     to    accommodate   his

condition.

                                               A.

       The     ADA    forbids     employers          from    discriminating      against

persons      with     disabilities.       42    U.S.C.      § 12112(a)-(b).     The   Act

also    bars     employers       from    retaliating         against     employees    for

seeking       these         statutory     protections.           Id.     § 12203(a)-(b).

Congress passed the ADA “to provide a clear and comprehensive

national mandate for the elimination of discrimination against

individuals          with     disabilities,”          id.    § 12101(b)(1),      through

“clear,        strong,        consistent,           enforceable        standards,”    id.

§ 12101(b)(2). A “qualified individual” with a disability under

the     ADA     is     someone      “who,           with    or    without     reasonable

accommodation, can perform the essential functions” of the job.

Id. § 12111(8). The Act contains a “detailed description of the

practices that would constitute the prohibited discrimination,”

and it “speaks in clear and direct terms to the question of



                                               16
retaliation.” Univ. of Tex. Sw. Med. Ctr. v. Nassar, 133 S. Ct.
2517, 2531 (2013).

     In     Adams’s    view,     the    Board’s          alleged     ADA     violations

included     Principal    Farrare’s          verbal      “attacks,”        the   Board’s

continued    investigation       of    the    student      hallway    incident,      the

written    reprimand,     and    the   mandated       medical      examinations.      In

addition, Adams argues that the Board retaliated against him for

requesting a disability accommodation. The Board’s retaliatory

measures,    he     asserts,     included       the      written     reprimand,      the

medical examinations, and the reduced pay at JAA.

     Adams’s discrimination and retaliation claims at this stage

are subject to similar though not identical legal standards.

Compare Haulbrook v. Michelin N. Am., Inc., 252 F.3d 696, 702

(4th Cir. 2001) (discrimination), with A Soc’y Without a Name v.

Virginia, 655 F.3d 342, 350 (4th Cir. 2011) (retaliation). These

two tests share a common element, however: the plaintiff must

have suffered an adverse employment action of some kind. See

Thompson v. N. Am. Stainless, LP, 562 U.S. 170, 173-74 (2011);

Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 63-64

(2006).

     The requirement of an adverse employment action seeks to

differentiate those harms that work a “significant” detriment on

employees    from     those     that    are     relatively         insubstantial      or

“trivial.”    White, 548 U.S.   at     68.   As    the   Supreme      Court   has

                                         17
explained in the analogous Title VII context: “The substantive

[discrimination]             provision      seeks        to    prevent          injury      to

individuals       based      on   who    they     are,   i.e.,      their       status.    The

antiretaliation provision seeks to prevent harm to individuals

based on what they do, i.e., their conduct.” Id. at 63 (emphasis

added). Pointedly, the antiretaliation provision “covers those

(and     only     those)       employer     actions       that          would    have     been

materially adverse to a reasonable employee.” Id. at 57. The

analysis depends on the particular circumstances of the case.

Id. at 71. All the tests, however, require that there be an

adverse employment action, which denotes some direct or indirect

impact      on   an     individual’s        employment        as    opposed       to    harms

immaterially related to it. See Thompson, 562 U.S. at 173-74;

White, 548 U.S. at 63-64.

       Many of the harms alleged by Adams do not rise to the level

of an adverse employment action. It is surely true that Farrare

and the Board did things that Adams personally did not like. But

dislike of or disagreement with an employer’s decisions does not

invariably       make    those      decisions     ones    that      adversely      affected

some aspect of employment.

       Moreover, reprimands and poor performance evaluations occur

with some frequency in the workplace. While the analysis of them

is necessarily dependent on the circumstances, see White, 548
U.S.   at    69,      they    are    much   less     likely        to    involve       adverse

                                             18
employment actions than the transfers, discharges, or failures

to     promote     whose   impact      on    the        terms       and    conditions        of

employment is immediate and apparent. Here, Adams has failed to

link    such     matters   as   the   upbraiding          by      Farrare,     the    Board’s

pursuit of its obligation to investigate the hallway incident,

and    the     statutorily      permitted        medical          examinations       to    some

material change in the conditions of his employment. See James

v. Booz-Allen & Hamilton, Inc., 368 F.3d 371, 375 (4th Cir.

2004).    Even     assuming     the    unlikely         presence          of   an    unlawful

discriminatory intent for any of the above actions, they did not

cross the threshold that courts have traditionally required for

a personnel matter to be actionable. See, e.g., Cepada v. Bd. of

Educ., 974 F. Supp. 2d 772, 788 & n.51 (D. Md. 2013) (yelling by

an assistant principal at a teacher insufficient); Jeffers v.

Thompson, 264 F. Supp. 2d 314, 330 (D. Md. 2003) (an oral or

written      reprimand,      without        some    actual           injury,        does    not

qualify); Settle v. Balt. Cnty., 34 F. Supp. 2d 969, 992 (D. Md.

1999) (“inconvenience” or “emotional anxiety” resulting from “a

disciplinary        investigation      [that]           is     reasonably       rooted       in

articulable        facts     justifying          such        an     investigation”          not

sufficient), aff’d sub nom. Harris v. Earp, 203 F.3d 820 (4th

Cir. 2000), and Settle v. Balt. Cnty. Police Dep’t, 203 F.3d 822

(4th Cir. 2000).



                                            19
                                         B.

       The transfer of Adams from MacArthur to JAA belongs in a

rather different category from that of the actions discussed

above. Adams claims here that the Board failed to provide a

reasonable accommodation for his disability. In particular, he

contends that the Board “made no effort” to reassign him “to a

less stressful school where he would not suffer a reduction in

pay,” and that the Board did not transfer him until four months

after he had initially requested an accommodation. Appellant’s

Br. at 46.

       The ADA forbids an employer from discriminating against an

individual      with     a       disability       who,     with       “reasonable

accommodation,    can    perform       the    essential    functions”     of    the

position. 42 U.S.C. § 12111(8); see US Airways, Inc. v. Barnett,

535 U.S. 391, 393 (2002); Rhoads v. FDIC, 257 F.3d 373, 387 n.11

(4th   Cir.   2001).    An    employer    that   fails    to   make   “reasonable

accommodations to the known physical or mental limitations of an

otherwise qualified individual with a disability” has engaged in

impermissible discrimination, unless the employer can show that

the    accommodation         imposed     an   “undue     hardship”     upon     its

operations.      42     U.S.C.         § 12112(b)(5)(A).        A     “reasonable

accommodation”    may    include       “job    restructuring,       part-time   or

modified work schedules, reassignment to a vacant position,” and

other appropriate changes. Id. § 12111(9)(B).

                                         20
      Here, the Board did not outright deny Adams’s requests to

accommodate his disability. Rather, Adams questions the adequacy

of   the   Board’s     efforts.    We     think,   however,        that    the     Board’s

accommodations         were      plainly        reasonable.         Many         of        the

justifications are similar to those already touched upon in our

discussion of Adams’s FMLA claims. See supra Part II.

      First,    Adams’s       transfer     to   JAA    was   consistent        with        the

recommendations of the doctors who had examined him. Adams’s

psychiatrist,        Dr.      Adler,     emphasized      that      Adams       “must        be

reassigned      to    another     location,”       away      from    the       “site        of

psychological trauma.” J.A. 38-39. The Board’s psychologist, Dr.

Wolff,     agreed      that     Adams     “would      best    be    assigned          to     a

supportive,     lower-stress           school   environment.”        J.A.      194.        Dr.

Wolff noted that Adams was “not averse to the possibility of

being assigned to a specialized program such as the J. Albert

Adams Academy, which has been mentioned as a possibility.” J.A.

194. The professional advice of both doctors, in short, supports

the basic reasonableness of the Board’s reassignment decision.

      Second,    the    Board     acted    on   Adams’s      request      in   a      timely

manner. Adams requested an accommodation in late March. He gave

the Board a note from Dr. Adler stating that he “require[d]

temporary medical leave,” and that, “[w]hen he is stabilized, he

will require reassignment to another school.” J.A. 36 (emphasis

added). The Board informed Adams of the reassignment to JAA on

                                           21
June 2, and after his extended leave ended on July 28, he began

work there on August 4. The Board addressed this task during his

leave and executed the reassignment within a week of his return.

Under the circumstances, that seems a quite reasonable interval.

       Third, in light of Adams’s disability, the Board sensibly

sought     a     “less      stressful     environment”         for     him.    J.A.   202.

Regardless of whether comparable positions at other schools were

available at the time, the Board’s reassignment decision was

based not only on the advice of medical professionals, but also

on   the   particular        characteristics         of     JAA,   after      consultation

with Adams. As noted earlier, the Board moved him to a school

with a far smaller student population (by a factor of ten), a

more   favorable         staff-to-student          ratio,    and   a   sizable      support

staff.     The      Board   appears      to   have    weighed      those      features     in

conjunction         with    the   fact   that      many     students    at    JAA   have    a

history        of    behavioral       problems.        An     array     of     legitimate

considerations entered into what frankly was for the Board a

judgment call. As Dr. Wolff observed, “It is difficult to define

what may constitute a lower-stress school environment, given the

unpredictable nature of student behavior.” J.A. 194.

       Fourth, Adams did not object to his reassignment to JAA at

the time, and he has not requested a transfer since then. The

Board has posted openings for other schools during the interim,

but Adams has not asked to leave his position at JAA to work

                                              22
elsewhere.      Indeed,       as    noted,      he     has    thrived        there:       he    has

received ratings of “outstanding” on his annual evaluations and

briefly served as acting principal. Adams does allege that JAA

students       have    threatened         him     on    two        occasions        since       his

transfer.      Although      such    behaviors         are     always       troubling,         they

must be considered in context. Aside from his own affidavit and

deposition, Adams has not offered any evidence to bolster his

argument       that    JAA     is    an    equally        or       more     stressful          work

environment      than      MacArthur.      The       record     does       not    specifically

indicate what else the Board could have done or where else he

would    prefer       to   work.    Indeed,       Adams        has    never       requested       a

transfer or had any further work-related medical problems.

       Fifth, the eventual decrease in Adams’s salary stemmed from

a     systemwide      collective-bargaining              agreement.          The     agreement

between the teachers’ union and the Board determines salaries on

the    basis    of     schools’      populations,            and     JAA    has     far     fewer

students       than        MacArthur.      The         resulting           $1,031     decrease

constituted less than one percent of his salary. Moreover, Adams

held the same position, assistant principal, at the two schools.

For his first two years at JAA, Adams in fact earned the same

salary as he had at MacArthur, as stipulated in his transfer

letter. It is true that Adams did become ineligible for certain

discretionary         bonuses       awarded       at    other        schools.       The        fact

remains, however, that less stressful jobs may on occasion be

                                             23
less remunerative. That tradeoff does not invalidate the Board’s

action in these circumstances.

      In sum, there is nothing in this entire sequence of events

to indicate that the Board’s efforts to accommodate Adams were

anything but reasonable.

                                         IV.

      The    FMLA   and    the    ADA    impose     important      obligations   on

educational, and indeed all, covered employers. What they do not

impose,      however,     are     extra        statutory   obstacles      to     the

investigation of what in other cases might be serious instances

of   child   abuse.     Schools   have    an     obligation   to    safeguard    the

safety and welfare of those students in their charge. A proper

reading of the FMLA and ADA does not impair the ability of

school systems to responsibly exercise this duty.

      The Board of Education faced a further predicament here.

Had it failed or refused to reassign Adams from his positon at

MacArthur, its inaction would have courted ADA litigation. That

statute, moreover, requires a “reasonable” accommodation, not a

perfect one. See 42 U.S.C. §§ 12111(8)-(9), 12112(b)(5)(A)-(B).

Hindsight must not underestimate hard choices that employers, in

consultation     with     their   employees       and   medical    professionals,

confront at the time. The record before us plainly indicates

that the Board did what it could to alleviate an unfortunate

situation. It should not incur liability for its efforts.

                                          24
                            V.

    For the foregoing reasons, the judgment of the district

court is

                                                  AFFIRMED.




                            25